Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejections, it is noted that claim 6 has been amended to remove the term “card type”.  This overcomes the 35 U.S.C. 112(b) rejection, because the claim no longer requires the exercise of subjective judgement without restriction to determine its scope.  Similarly, claim 10 has been amended to replace the term “recognized” with “received”, as suggested in the prior Office Action. The 35 U.S.C 112(b) rejection is therefore also withdrawn.

Regarding the 35 U.S.C. 112(d) rejections, Applicant’s arguments are not persuasive.  MPEP 2111.04 concerns the broadest reasonable interpretation of claims having contingent limitations.  However, the “priority” recited in claim 13 is not a contingent limitation. That is, claim 13 does not set forth a conditional precedent that the priority may or may not be present.  Claim 13 requires a priority to be present, and does not recite or imply that the priority may not be present.  Claim 15 expressly requires the priority to not be present, and therefore fails to further limit claim 13.
If Applicant would like claims 13 and 15 to conditionally require the presence or non-presence of the priority, it is suggested to amend claim 13 as follows:
when the at least one processor is not able to execute the command indicated by the received speech on the application, when a priority is present, execute the command on another application according to [a] the priority that is pre-determined about applications related to the command.


	
Regarding the 35 U.S.C. 103(a) rejections, it is first noted that claims 13 and 19 do not recite any limitations related to the placement of a food in the storage compartment.  Claims 13 and 19, as well as their dependent claims, are therefore rejected for the same reasons as the previous Office Action and will not be addressed further.  With respect to claim 1, Applicant’s arguments are persuasive. However, the amendments to claim 1 raise new issues under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, requires instructions that cause a processor to identify whether a food related to a received food name is placed in the storage compartment. Based on this decision, one of two processing paths is executed. The first, when the food is placed in the storage compartment, causes the processor to display information indicating that the food is placed in the storage compartment. The second, when the food is not placed in the storage compartment, causes the processor to receive a second speech referring to an identification mark, and display a food list.  The final limitation of claim 1 requires the processor to, when the second speech referring to the identification mark is received, display food purchase information corresponding to the identification mark, along with the displayed information that the food is placed in the storage compartment. However, it would be impossible to reach a state in which the second speech referring to the identification mark is received and there is displayed information that the food is placed in the storage compartment, because the second speech referring to the identification mark is only received when the food is not placed in the storage compartment, and the displayed information that the food is placed in the storage compartment is only displayed when the food is placed in the storage compartment.  In other words, the final limitation of claim 1 could only occur if the food were placed in the storage compartment and the food were not placed in the storage compartment, which is logically impossible.
	It is further noted that this rejection is not related to the issues identified in MPEP 2111.04 regarding contingent limitations.  Rather, the claim is considered indefinite because the claimed functions require the impossible condition that the food is both placed in the storage compartment and not placed in the storage compartment.  This is because the final limitation of claim 1 refers to “the second speech”, which refers to the second speech received “when the food is not placed in the storage compartment”, as well as “the displayed information”, which refers to the displayed information indicating that the food is placed in the storage compartment “when the food is placed in the storage compartment”.

	Claims 2-3, 6-8, 10, and 12 are rejected for their dependence on claim 1.





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 depends upon claim 13. Claim 13 requires a processor to “execute the command on other application according to a priority that is pre-determined”. However, claim 15 requires the processor to output a speech requesting confirmation “when the priority is not present”. Claim 15 therefore fails to include all the limitations of claim 13, because it expressly excludes “a priority that is pre-determined” as recited in claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLund et al. (U.S. Patent Application Pub. No. 2016/0180853, hereinafter “VanLund”), in view of Lee.
In regard to claim 13, VanLund discloses a device (Fig. 8), comprising:
a microphone configured to receive a speech (microphone 826, paragraph [0091]);
a display configured to display information (user interface elements 832, paragraph [0093]);
at least one processor configured to be electrically connected to the temperature detector, the microphone, and the display (processor 802, paragraph [0081]); and 
a memory configured to be electrically connected to the at least one processor (memory 804, paragraph [0081]),
wherein the memory is configured to store at least one instruction that when executed causes the at least one processor to: 
when a speech is received via the microphone, execute a command indicated by the received speech, on an application displayed on the display (see Figs. 6 and 7, speech is recognized from received audio to determine an intent, and an application with primary focus is provided the intent, paragraphs [0074-0075), and 
when the at least one processor is not able to execute the command indicated by the received speech on the application, execute the command on another application according to a priority that is pre-determined about applications related to the command (if the application with primary focus cannot respond to the intent, the intent is provided to additional applications based on a priority, paragraphs [0076-0080]).
VanLund do not disclose the device is a refrigerator.
Lee discloses a refrigerator (Fig. 1, 1), comprising:
a storage compartment configured to store food (Fig. 4, inner spaces of refrigerating chamber, paragraph [0057]); 
a temperature detector configured to detect an internal temperature of the storage compartment (a refrigerator inherently requires a means for monitoring the internal temperature, see paragraph [0002]); 
a cooler configured to supply cool air to the storage compartment (cooler to keep stored food items at the proper temperature, paragraph [0002]); 
a microphone configured to receive a speech (Fig. 3, speech input unit 136, paragraph [0044]) 
a display configured to display information (display unit 110, paragraph [0043]), 
at least one processor configured to be electrically connected to the temperature detector, the microphone, and the display (display controller 130, paragraph [0042]); and 
a memory configured to be electrically connected to the at least one processor (display memory unit 133, paragraph [0042]).
VanLund and Lee therefore disclose each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (i.e. the system of VanLund in a refrigerator). One of ordinary skill in the art could have combined the elements as claimed by programming the memory of Lee with the instructions disclosed by VanLund, and in combination, each element would merely perform the same function as it does separately (the operation of the refrigeration elements would not change). One of ordinary skill in the art would have recognized that the results of the combination were predictable, because it is widely recognized to be within the ordinary skill in the art to program generic computer elements of a device, and there are no elements of the claimed instructions that are unique to a refrigerator. For the reasons give above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the device of VanLund in a refrigerator, as claimed.

In regard to claim 18, VanLund discloses the memory is configured to store at least one instruction that when executed causes the at least one processor to, when a target, in which the command indicated by the speech is to be executed, is not contained in the speech received via the microphone, to allow the processor to execute the command indicated by the received speech, on the application displayed on the display (the user’s speech does not include a target, paragraph [0018]; and the primarily active application executes the command, paragraph [0075]).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLund, in view of Lee, and further in view of Yang et al. (U.S. Patent No. 8,744,859).
In regard to claim 14, VanLund discloses a speaker (speaker 828, column 14, lines 3-10).
VanLund and Lee do not disclose the memory is configured to store at least one instruction that when executed causes the at least one processor to, when the at least one processor is not able to execute the command indicated by the received speech, on the application, output, via a speaker, a speech indicating that the command is impossible to execute on the application.
Yang discloses a refrigerator comprising a memory (Fig. 1), wherein the memory is configured to store at least one instruction that when executed causes the at least one processor to, when the at least one processor is not able to execute the command indicated by the received speech, on the application, output, via a speaker, a speech indicating that the command is impossible to execute on the application (see Fig. 3, if the user’s speech command cannot be executed, speech is output notifying the user of the error, column 7, lines 1-22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the processor to output a speech indicating that it is impossible to execute the command on the application, via the speaker, because it would allow the user to correct an error in the user’s inputted speech, as suggested by Yang (column 7, lines 3-10).



Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Pub. No. 2007/0294081, hereinafter “Wang”), in view of Lee.
In regard to claim 19, Wang discloses a device (Fig. 1), comprising:
a microphone configured to receive a speech (receiver 104, paragraph [0017]); 
a display configured to display information; a speaker configured to output a speech (user interface 118, paragraph [0021]); 
at least one processor configured to be electrically connected to the microphone, and the display (processor 108, paragraph [0018]); and 
a memory configured to be electrically connected to the at least one processor (paragraph [0022]), 
wherein the memory is configured to store at least one instruction that when executed causes the at least one processor to display one or more pre-registered users on the display when a speech is received via the microphone and a user needs to be identified for executing a command indicated by the speech (user profiles are presented on the user interface 118 for selection, paragraph [0024]), and configured to output, via the speaker, a speech requesting selection of a user among the displayed one or more pre-registered user (user interface 118 includes audio output to notify the user, paragraph [0029]).
Wang does not disclose the device is a refrigerator.
Lee discloses a refrigerator (Fig. 1, 1), comprising:
a storage compartment configured to store food (Fig. 4, inner spaces of refrigerating chamber, paragraph [0057]); 
a temperature detector configured to detect an internal temperature of the storage compartment (a refrigerator inherently requires a means for monitoring the internal temperature, see paragraph [0002]); 
a cooler configured to supply cool air to the storage compartment (cooler to keep stored food items at the proper temperature, paragraph [0002]); 
a microphone configured to receive a speech (Fig. 3, speech input unit 136, paragraph [0044]) 
a display configured to display information (display unit 110, paragraph [0043]), 
at least one processor configured to be electrically connected to the temperature detector, the microphone, and the display (display controller 130, paragraph [0042]); and 
a memory configured to be electrically connected to the at least one processor (display memory unit 133, paragraph [0042]).
Wang and Lee therefore disclose each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (i.e. the system of Wang in a refrigerator). One of ordinary skill in the art could have combined the elements as claimed by programming the memory of Lee with the instructions disclosed by Wang, and in combination, each element would merely perform the same function as it does separately (the operation of the refrigeration elements would not change). One of ordinary skill in the art would have recognized that the results of the combination were predictable, because it is widely recognized to be within the ordinary skill in the art to program generic computer elements of a device, and there are no elements of the claimed instructions that are unique to a refrigerator. For the reasons give above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the device of Wang in a refrigerator, as claimed.

	In regard to claim 20, Wang discloses the memory is configured to store at least one instruction that when executed causes the at least one processor to: when a speech requesting the selection of at least one user among the displayed one or more pre-registered users is input, execute the command indicated by the speech, according to the selected user, and configured to display a result thereof on the display (based on the selected user profile, speech input indicative of a command is implemented, paragraph [0031]; and feedback provided on the user interface 118, paragraph [0029]).

	In regard to claim 21, Wang discloses the memory is configured to store at least one instruction that when executed causes the at least one processor to: when a user needs to be identified for executing a command indicated by the speech, display a pre-registered user and a mark identifying each user on the display (a unique code and/or the user’s name are provided as selections via the user interface 118, paragraph [0024]).

	In regard to claim 22, Wang discloses the memory is configured to store at least one instruction that when executed causes the at least one processor to: when a speech selecting at least one mark among a plurality of marks is input, execute a command indicated by the speech, according to a user indicated by the selected at least one mark, and configured to display a result thereof on the display (the user may speak a unique code to select a user profile, paragraph [0024]; and based on the selected user profile, speech input indicative of a command is implemented, paragraph [0031]; and feedback provided on the user interface 118, paragraph [0029]).

	In regard to claim 23, Wang discloses the memory is configured to store at least one instruction that when executed causes the at least one processor to: when a speech is received via the microphone and an expression indicating a user is contained in the speech, execute a command indicated by the speech, according to the user contained in the speech, and display a result thereof on the display (the user may speak their name to select a user profile, paragraph [0024]; and based on the selected user profile, speech input indicative of a command is implemented, paragraph [0031]; and feedback provided on the user interface 118, paragraph [0029]).

	In regard to claim 24, Wang discloses the memory is configured to store at least one instruction that when executed causes the at least one processor to: 
when a speech is received via the microphone, execute a command indicated by the speech, according to a user indicated by speech data matching with the received speech among pre-stored speech data, and display a result thereof on the display (a user profile may be selected by recognizing the user’s voice, paragraph [0024]; ]; and based on the selected user profile, speech input indicative of a command is implemented, paragraph [0031]; and feedback provided on the user interface 118, paragraph [0029]).





	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 6/1/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656